Citation Nr: 1538966	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  09-01 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for psoriatic arthritis, to include as secondary to service-connected left knee osteochondritis, status-post total knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to September 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, denying service connection for psoriatic arthritis.

In July 2009, a videoconference hearing was held before the undersigned Veterans Law Judge at the RO.  A transcript of this proceeding is of record.

This matter was remanded for additional development and readjudication in September 2009 and September 2011. 


FINDINGS OF FACT

1.  There are no separate and distinct manifestations with respect to claimed residuals of psoriatic arthritis of the right knee prior to November 19, 2008, which are not already associated with his service-connected right knee disability.
 
 2.  The Veteran does not have any current residuals of psoriatic arthritis in either knee, as he underwent total right and left knee replacements and the effect of psoriatic arthritis on a joint is eliminated with replacement of the joint.


CONCLUSION OF LAW

The Veteran does not have a disability involving psoriatic arthritis in either knee since undergoing total knee replacements in January 2006 (left knee) and November 2008 (right knee), and a separate knee disability involving psoriatic arthritis was not incurred in or aggravated by active military service or proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 4.14, 4.71a (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's service connection claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The RO's June 2007 and July 2007 letters, provided before the initial adjudication of the service connection claim on appeal in September 2007, advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Accordingly, with these letters, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's available service treatment records, post-service VA and private treatment records, and records from the Social Security Administration (SSA) have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided with VA medical examinations and opinions in conjunction with the service connection claim on appeal in July 2007, August 2008, January 2010, April 2010, February 2011, January 2012, February 2012, and February 2013 to clarify the etiology of his psoriatic arthritis.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the medical opinion obtained by VA in February 2013 was adequate, as it was based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran's claim was previously before the Board in September 2009 and September 2011 and remanded for additional evidentiary development, to include affording the Veteran a VA medical examination.  A thorough review of the record showed substantial compliance with the September 2009 and September 2011 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

In May 2007, the Veteran filed a claim for entitlement to service connection for psoriasis.  In written statements of record as well as during his July 2009 Board videoconference hearing, the Veteran has contended that his psoriatic arthritis was the result of his chronic orthopedic conditions.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board acknowledges that the Court held in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2015).

Based on a thorough review of the evidence of record, to include VA treatment records, records from SSA, private treatment records, and multiple VA medical opinions and examination reports dated in July 2007, August 2008, January 2010, April 2010, February 2011, January 2012, February 2012, and February 2013, the Board finds that the evidence fails to establish entitlement to service connection for psoriatic arthritis. 

Evidence of record showed that the Veteran's service-connected right knee strain, associated with left knee osteochondritis, status post total knee arthroplasty, was rated as 10 percent from August 9, 2004, to November 18, 2008, under Diagnostic Code 5260.  The Veteran's service-connected right total knee replacement with history of arthritis associated with right knee strain was rated as 100 percent from November 19, 2008, 30 percent from January 1, 2010, and 60 percent from January 27, 2010, under Diagnostic Code 5055.  The Veteran's service-connected left total knee replacement associated with left knee osteochondritis status post total knee arthroplasty was rated as 100 percent from January 17, 2006, and 30 percent from March 1, 2007, under Diagnostic Code 5055.  38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5260. 

As an initial matter, evidence of record clearly showed that the Veteran had a left total knee replacement for the entire appeal period and right total knee replacement from November 19, 2008, for the majority of the appeal period.  In a February 2013 VA examination report, the most recent VA examiner specifically indicated that the effect of psoriatic arthritis of a joint was eliminated with replacement of the joint, as the affected area of the joint was replaced by metal and plastic.  The examiner highlighted that psoriasis had no effect on knee replacement parts, as they were not human derived.  Based on the foregoing, once each knee joint was replaced, the Veteran had no disability residuals associated with his claimed psoriatic arthritis.  In the absence of proof of a present disability there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).    

Regarding the Veteran's right knee for the time period on appeal prior to November 19, 2008, before his right knee joint was replaced, the Board finds that service connection for residuals of psoriatic arthritis of the right knee is not warranted on the evidence of record because such would be considered pyramiding.  38 C.F.R. § 4.14 (2015).  A May 2006 VA X-ray report revealed mild to moderate medial compartment narrowing of the right knee.  In a June 2007 VA treatment note, a VA examiner noted that the Veteran had signs of very mild degenerative joint disease (DJD) of the right knee and a history of psoriatic arthritis.  A July 2007 VA examination report reflected complaints of right knee pain and findings of only slight limitation of motion.  The examiner listed an impression of right knee DJD.  In a September 2008 VA treatment record, the examiner indicated that there was no right knee effusion but that the Veteran's right knee was progressing like his left knee.  It was noted that he was scheduled for right total knee replacement on November 19, 2008.

Insofar as the Veteran has asserted that he has right knee psoriatic arthritis symptoms, the Board notes that those symptoms, such as pain and limitation of motion, have already been contemplated by the evaluation for the Veteran's service-connected right knee strain during the time period prior to November 19, 2008.  See Mittleider v. West, 11 Vet. App. 181 (1998); see also 38 C.F.R. § 4.14 (2015).

The Veteran asserts the existence of residuals of his claimed psoriatic arthritis.  In this regard, the Veteran's statements are competent evidence as to the symptoms he experiences because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, to the extent that the Veteran contends that he has separate and distinct disability residuals of psoriatic arthritis based on the symptoms he currently experiences, the Board finds that such determinations are more suited to the realm of medical, rather than lay expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The diagnosis, etiology, and residuals associated with the claimed disorder are too complex for a layperson to proffer a competent opinion.  Id.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent diagnostic or etiological opinions.  Moreover, the Veteran's statements regarding the presence, etiology, and residuals associated with the claimed psoriatic arthritis are outweighed by the medical evidence of record.

The Board notes that at this time it has not confronted the issue of whether there was actually psoriatic arthritis documented in service, or whether there is a causal relationship between the claimed disorder and the Veteran's active military service or any service-connected disability.  However, based on the foregoing analysis showing no disability subsequent to the knee replacements and no separate and uncompensated knee disability prior to the right total knee replacement, in this case, the Board finds that discussion of those matters at this time is moot. 

The Board must therefore deny the Veteran's service connection claim for psoriatic arthritis, as there are no unaffiliated, claimed symptoms of psoriatic arthritis of the right knee that an award of service connection in this case would not result in unpermitted pyramiding prior to November 19, 2008.  In addition, evidence of record clearly showed that the Veteran had a left total knee replacement for the entire appeal period and right total knee replacement from November 19, 2008, which are not affected by psoriatic arthritis.  38 C.F.R. §§ 3.102, 3.303, 4.14; see also Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability).

The criteria to establish entitlement to service connection for psoriatic arthritis have not been met, either through medical or probative lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for psoriatic arthritis, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for psoriatic arthritis, to include as secondary to service-connected left knee osteochondritis, status-post total knee replacement, is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


